Citation Nr: 1104503	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  06-34 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York




THE ISSUE

Entitlement to service connection for a skin rash.  




ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from February 1982 to September 
2003.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in New York, New York.  

The Board remanded this matter in August 2008 for the purpose of 
rescheduling a Travel board hearing for the Veteran, after he had 
canceled a hearing scheduled in May 2008 that he was unable to 
attend.  The Veteran did not appear at a hearing held in December 
2008, after receiving notice of this hearing in October 2008, and 
has given no reason for such nonattendance.  His request for a 
hearing is withdrawn.  

In April 2010, the Board remanded the claim for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

When a claimant's medical records are lost or destroyed, the VA 
has a "heightened" duty to assist in the development of the 
claims.  Washington v. Nicholson, 19 Vet. App. 362, 369- 70 
(2005).

In April 2010, the Veteran's claim was remanded to the RO/AMC for 
further development.  In the April 2010 remand, the Board refers 
to a folder containing the Veteran's service treatment records 
(STRs); however, his STRs are not in the claims file that is once 
again before the Board.  It appears that the folder containing 
his STRs became separated from the claims file prior to being 
returned to the Board.  Therefore, the RO/AMC must now make a 
proper search for the original STRs.  All attempts to locate 
and/or reconstruct the original STRs in accordance with proper 
procedures must be completed and documented in narrative form, 
and associated with the claims file.  See M21-1MR, Parts II and 
III.  Furthermore, it must be ascertainable that a verifiable, 
reasonably exhaustive search for the original STRs has been 
undertaken, and that verifiable due diligence has been exercised 
in reconstructing the STRs in the absence of success in locating 
the original records.  See Dixon v. Derwinski, 3 Vet App. 261 
(1992).  

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998).  A Board remand confers upon the 
appellant the right to substantial, but not strict, compliance 
with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  
Where the remand orders of the Board were not substantially 
complied with, the Board itself errs in failing to insure 
compliance; in such situations the Board must remand back to RO 
for further development.

In this regard, the STRs previously associated with the claims 
file were incomplete and the RO/AMC was to obtain complete STRs.  
More specifically, the RO/AMC was to contact the National 
Personnel Records Center (NPRC) and the service department and 
perform any and all follow up suggested by NPRC or the service 
department, including requesting records through the PIES system 
and contacting the U.S. Army Personnel Administration Center in 
St. Louis, MO.  Although the RO/AMC reviewed the VA Beneficiary 
Identification Records Locator Subsystem (BIRLS) and determined 
that the STRs were already in VA's possession, records from 1982 
to 1995 remained missing and the RO/AMC did not use alternative 
sources to obtain such records, or issue a formal finding on the 
unavailability of the service treatment records as requested in 
the remand.  Also, there was no indication that follow-up had 
been made to remove all of the Veteran's STRs from the wrong 
Veteran's file.  Consequently, the Board finds that the RO/AMC 
did not adequately comply with the terms of the Board's April 
2010 remand and unfortunately another remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must take all procedurally 
appropriate actions to locate the Veteran's 
STRs originally associated with the claims 
file or, if necessary, rebuild the STRs in 
accordance M21-1MR, Parts II and III.  
Documentation of the efforts to obtain the 
original STRs and/or reconstruct the STRs 
must be associated with the claims folder.  

2.  The RO/AMC should obtain any STRs, 
including the STRs originally associated 
with the claims file if they remain missing 
and those from his period(s) of service 
dating back to February 1982 and prior to 
1995, through official channels, such as 
the National Personnel Records Center 
(NPRC) and the service department.  The 
RO/AMC should perform any and all follow up 
suggested by NPRC or the service 
department, which includes requesting 
records through the PIES system, contacting 
the U.S. Army Personnel Administration 
Center in St. Louis, MO, and/or other means 
as suggested by the NPRC.  

Failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.

3.  If the currently missing STRs or those 
STRs for the Veteran's service from 1982 to 
1995 are unavailable, the RO/AMC should use 
alternative sources to obtain such records, 
using the information of record and any 
additional information the Veteran may 
provide.  The RO/AMC should consider 
special follow-up by its military records 
specialist and/or referral of the case for 
a formal finding on the unavailability of 
the service treatment or service personnel 
records.  See VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part III, chapter 4, paras. 
4.28 and 4.29.  If necessary, the RO/AMC 
should request that the Veteran augment the 
information that he has already provided.  
Furthermore, in light of the fact that 
Veteran's STRs had previously been found in 
another Veteran's claims folder, the RO/AMC 
should reexplore the possibility that the 
missing records may yet be associated with 
another Veteran's folder and if so, should 
take steps to have them associated with the 
correct folder.

4.  The RO/AMC should request that the 
Veteran identify the names, addresses, and 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnosis and 
treatment for his claimed skin rash 
disorder.  The Veteran should provide all 
necessary written releases for these 
records.  If any of the identified records 
cannot be obtained, the RO/AMC should 
notify the Veteran of such and describe the 
efforts used in requesting these records.

5.  Thereafter, the RO/AMC should schedule 
the Veteran for examination to determine 
the nature and etiology of the claimed rash 
condition.  The examiner should determine 
whether any claimed skin rash condition is 
as likely as not due to or aggravated by 
service.  The claims file and a separate 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
conduction and completion of the 
examination and the examination reports 
must be annotated in this regard.  The 
examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion as 
to the presence, etiology and onset of the 
claimed skin condition or conditions.  
Specifically the examiner is requested to 
provide an opinion as to (1) whether the 
Veteran has a current skin rash disability; 
(2) whether any diagnosed disability 
involving skin problems at least as likely 
as not (i.e., at least a 50/50 probability) 
was caused or aggravated by service.  In 
addressing the matter of the likely 
etiology of the condition, the examiner 
must address the available service 
treatment records and post service records 
pertaining to skin rash problems.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO/AMC should re- 
adjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


